DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/10/2022 has been entered.
Claim Status 
3.	Claims 1-7, 9-13, 15-17, 19-23, 25-27, and 29-31 are currently amended.
4.	Claims 1-31 are pending in the present application.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 2, 8, 11, 12, 18, 21, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Steven J. Harrington (U.S. Patent No. 6,898,307 B1), in view of Balachandreswaran et al. (U.S. Patent Application Publication No. 2016/0292924 A1),
in view of Kwon et al. (U.S. Patent Application Publication No. 2017/0272545 A1), and further in view of Shuichi Kurabayashi (U.S. Patent Application Publication No. 2019/0147658 A1).
9.	Regarding Claim 1 (Currently amended), Harrington discloses A method for providing an augmented reality experience, (Abstract reciting “A method and apparatus selectively displays a processor generated image in accordance with user instructions detected by a processor from a processor viewing device disposed to view a real reference item controlled by the user. The real item, preferably a page of paper, is disposed as a reference frame for an electronic image to be displayed. …”) comprising: 	acquiring, by a computing device, one or more first images from a first client device separate from the computing device; and (see FIG. 1; col. 4, lines 19-24 reciting “It is merely important that the camera 12 provide the computer 18 with the same view that the user sees so that the synthetic image is displayed in a manner for comfortable and convenient interaction between the real reference item, i.e., a piece of paper, within the field of view that the user may be holding and manipulating.”  	Camera 12 captures one or more images and sends them to the computer 18.  The combination of camera 12 and goggle 10 together corresponds to a client device and the combination of computer 18 along with hardware 14 and 16 corresponds to a separate computing device.)	determining, by the computing device, that the one or more first images contain a first artifact to be augmented; (col. 4, lines 49-62 reciting “The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user. The digitized captured video frames 20 are analyzed by page location analysis module 22 to locate the position of one or more pieces of paper within the view of the camera 12. A piece of paper can be identified by its white color against a darker background. To identify the existence of a page within a captured video image, the analyzer 22 can examine sample pixels within the image to see if any are white.”  	The paper corresponds to an artifact within the video frames captured by the camera.)
performing, by the computing device, the augmentation processing, by: (col. 4, lines 48-55 reciting “FIG. 2 details the functions regarding the analysis and image preparation processes of the computer 18. The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user.” 	Computer 18, which is the computing device, performs analysis and image preparation processing to the image and overlaid image onto the paper (augmentation).)	providing, by the computing device, the one or more first augmented images to the first client device in order to provide users of the first client device with a shared augmented reality experience. (see FIG. 1 where hardware 14, 16 and computer 18 correspond to the computer device and provides augmented images to the goggles 10; col. 5, lines 14-26 reciting “The application program module generates any image that could be selected by a user as an electronic image on a CRT or LCD. The application image 26 is thus equivalent to opening up a window on a screen. For example, the user could select as the application image 26 a particular internet browser engine which, based upon the located orientation of the piece of paper, would be transformed 28 to exactly match the detected orientation of the piece of paper so that the displayed image 30 provides the illusion of the web page actually appearing on the blank piece of paper being held by the user. In other words, once the position of the paper page (e.g., the position of its corners) is determined, this information can be used to correctly distort the application's image so it overlays the paper in the eyes of the user.”)
While not explicitly disclosed by Harrington, Balachandreswaran discloses one or more second images from a second client device separate from the computing device, and the one or more second images (paragraph [0050] reciting “Referring now to FIG. 1, a first user 1 and a second user 2 are situated in a physical environment, shown here as a room. Each user is equipped with an HMD 12 and a peripheral 5. In an exemplary scenario, both users are engaged in game play, either independently, or in interaction with each other. In either case, each user may move about the physical environment, which the user experiences as an AR. Each user's HMD 12 dynamically, optionally in conjunction with other processing devices described herein, such as a console 11, maps and renders the physical environment as an AR, which the HMD 12 displays to the user.”;
paragraph [0005] reciting “AR is related to a more general concept called mediated reality, in which a view of reality is modified (possibly even diminished rather than augmented) by computer generated imagery (CGI). With the help of advanced AR technology (vision and object recognition), information about the physical environment surrounding the user becomes interactive and can be digitally manipulated. Any artificial information about the environment and its objects can be overlaid on the real world.”  	Therefore, each of the plurality of users are using separate HMD/heatset devices with cameras that capture different images of the real world with multiple objects that can be augmented with virtual graphics.  The view of each HMD can be looking at a different part of the world with different physical placed in those different portions of the physical world and those objects are augmented.) 
determining, by the computing device, that the one or more second images contain a second artifact to be augmented; (Harrington already recites at col. 4, lines 49-62 “The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user. The digitized captured video frames 20 are analyzed by page location analysis module 22 to locate the position of one or more pieces of paper within the view of the camera 12. A piece of paper can be identified by its white color against a darker background. To identify the existence of a page within a captured video image, the analyzer 22 can examine sample pixels within the image to see if any are white” and 
Moreover, Harrington recites at col. 4, lines 38-47 “With reference to FIG. 2, certain software functions of the hardware are shown. The computer 18 must interpret the captured video frames to locate a piece of paper within the camera view. Although the application preferably discloses paper as the real item to be sensed by the camera, it is within the scope of the invention to employ other convenient reference items, such as a screen or reference template, for example where the synthetic image comprises a moving illustration or three-dimensional objects such as may be generated by design or operational test programs.”  	Thus, other items in addition to paper can be detected as reference items.  Thus, the world physical world can have multiple people using multiple HMD devices looking at different locations wherein each of the different locations has different paper or screen that serve as reference items.)
providing and the one or more second augmented images to the second client device in order to provide users of the first client device and the second client device with a shared augmented reality experience. (paragraph [0047] reciting “The following is further directed to a design and system layout for a dynamic environment and location in which an augmented reality system allows users to experience an actively simulated or non-simulated indoor or outdoor augmented virtual environment based on the system adaptively and dynamically learning its surrounding physical environment and locations.”  	Therefore, users can simultaneously see augmented physical world views in their HMDs.  Thus, Harrington modified by Balachandreswaran discloses multiple headsets with cameras each worn by one of multiple users in a shared physical environment wherein reference items such as paper and/or screens are physical placed and are reference items, which are recognized as disclosed in Harrington.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrington with Balachandreswaran so that multiple users each with a HMD/heatset with camera and computer device exist simultaneously in a physical world. Each of the headset/HMD comprising a camera and computing device can function as disclosed in Harrington. Thus, each headset/HMD can capture a different reference item and augmented it with its own synthetic image, as disclosed in Harrington. This is a beneficial modification because it allows multiple users to enjoy using Harrington.  Furthermore, Harrington fails to disclose, suggest, or teach against multiple headset/HMDs using the teachings of Harrington, simultaneously in some physical environment.
While the combination of Harrington and Balachandreswaran does not explicitly disclose, Kwon discloses acquiring, by the computing device, a screen buffer from an application located on a host machine separate from the computing device; (paragraph [0033] reciting “The thin client terminal 120 may be at least one of a mobile terminal 121, for example, a smartphone or a tablet personal computer (PC), a home consumer electronic device 122, for example, a television (TV) or a display device, or a home set-top box 123.”;
	paragraph [0037] reciting “The remote screen transmitting server 100 may operate in the host OS 111 based on an operation of the hypervisor 112, and transmit the remote screen to the thin client terminal 120 through a remote screen transmission protocol, for example, a remote frame buffer (RFB), RDP, a PC-over_IP (PCoIP), and SPICE, or transmit a user input/output (I/O) value of the thin client terminal 120 to the virtualization server 110.” 
RDP or PCoIP are well known in the art to transmit screen buffers from remote devices to a present device.  Host machine corresponds to a virtualization server that is remote from the thin client.)	Harrington modified by Kwon discloses with Harrington disclosing applying, by the computing device, a geometric transformation to the screen buffer; (col. 5, lines 15-22 reciting “For example, the user could select as the application image 26 a particular internet browser engine which, based upon the located orientation of the piece of paper, would be transformed 28 to exactly match the detected orientation of the piece of paper so that the displayed image 30 provides the illusion of the web page actually appearing on the blank piece of paper being held by the user.”
The transformation of the web browser to fit orientation of the paper corresponds to a geometric transformation of an image.  Thus the screen buffer transmitted to the computer 18 of Harrington from a virtualization server can be geometrically transformed as well to fit the surface of an oriented piece of paper.)	Harrington modified by Kwon further discloses, with Harrington disclosing 	augmenting, by the computing device, the one or more first images by inserting the screen buffer onto the first artifact, resulting in one or more first augmented images; (col. 4, lines 52-55 reciting “Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user.”
	Thus the desktop buffer image transmitted to a computer 18 of Harrington
from a server, using the teachings of Kwan, can be overlaid on the paper to provide augmented image of the paper with the remote desktop image.)
	Kwon further discloses augmenting, by the computing device, the one or more second images by inserting the screen buffer onto the second artifact, resulting in one more second augmented images (paragraph [0032] “The remote screen transmitting server 100 may transmit the remote screen including an update screen obtained by capturing an execution screen of an application executed on the virtualization server 110 to the thin client terminal 120 connected through a wired and wireless network, or receive an input event from the thin client terminal 120.”;
	paragraph [0033] “The thin client terminal 120 may be at least one of a mobile terminal 121, for example, a smartphone or a tablet personal computer (PC), a home consumer electronic device 122, for example, a television (TV) or a display device, or a home set-top box 123.”  	Therefore, server 110 can transmit the remote screen including an updated screen to a thin client terminal 120 which may be at least one, if not more.  Therefore, each of the multiple devices in Balachandreswaran can receive their own remote screen as disclosed in Harrington modified by Kwon.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Harrington and Balachandreswaran with Kwon so that remote desktop image can be shown on a piece of paper or some other surface in Harrington.  Harrington already discloses showing a web browser and a remote desktop screen transfer is beneficial in that the user can see/comprehend what is going on remote at another desktop screen by merely entering augmented reality.  This gives the user greater content selection and capabilities.
	While Harrington, Balachandreswaran, and Kwon does not explicitly disclose, Kurabayayshi disclose wherein the one or more first images and the one or more second images were transmitted over a network to the computing device for augmentation processing; (paragraph [0059] reciting “FIG. 1 is an example of an overall configuration diagram of a system 10 according to the embodiment of the present invention. As shown in FIG. 1, the system 10 includes a server 100, one or more display devices 200, and one or more image acquisition devices 300. The server 100, the display devices 200, and the image acquisition devices 300 are connected to a network 50, such as the Internet, so as to be able to carry out communications with each other.”;	paragraph [0082] reciting “The image acquisition devices 300 acquire videos (images) of the real space and send the acquired image data to the server 100 or the display device 200 via the network 50. Furthermore, the image acquisition devices 300 are installed as stationary equipment at fixed points surrounding a predetermined real space so as to be capable of photographing a region viewable by a user present in the predetermined real space.”;
	paragraph [0126] reciting “As described above, preferably, the rendering part 18 is executed by sharing the work between the server 100 and the HMD 200. However, the configuration may be such that the server 100 includes the rendering part 18, the server 100 sends image data to the HMD 200 after executing the entire rendering processing, and the HMD 200 displays the received image data. Alternatively, the configuration may be such that the HMD 200 includes the rendering part 18 and the HMD 200 executes the entire rendering processing.”  	The camera sends data to the server and the server executes entire rendering processing and sends the executed rendered image data back to the HMD 200.)
over the network (paragraph [0059] reciting “FIG. 1 is an example of an overall configuration diagram of a system 10 according to the embodiment of the present invention. As shown in FIG. 1, the system 10 includes a server 100, one or more display devices 200, and one or more image acquisition devices 300. The server 100, the display devices 200, and the image acquisition devices 300 are connected to a network 50, such as the Internet, so as to be able to carry out communications with each other.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, and Kwon with Kurabayashi so that the camera sends the image it captures to the computer through a network so that the computer (server) can execute rendering processing on it completely before sending the image back to the display screen of the glasses in Harrington.  This is a beneficial modification as a computer (server) that processes the camera image into augmented reality images separates the work load from the glasses and also reduces the physical needs of the glasses that should be light since they are being worn.  This this motivation to combine is clearly beneficial.
10.	Regarding Claim 2 (Currently amended), Harrington further discloses The method of claim 1, further comprising: prior to determining that the one or more first images contain the first artifact to be augmented, pre-processing, by the computing device, the one or more first images. (col. 4, lines 25-34 reciting “The video capture hardware 14 comprises a circuit that can convert the analog signal from the camera 12 into a digitized frame that can be stored in the computer 18 for analysis as will be discussed more fully below. Essentially, the hardware 12 outputs a signal to the computer as a digitized and processible representation of what the user sees from the camera's field of view. The video generation hardware 16 takes a bit map of pixel values from the computer 18 and converts them into a television format that can be displayed on the headset 10.”)
11.	Regarding Claim 8 (Previously presented), Kwon further discloses The method of claim 1, wherein the method is performed with assistance of a virtualized graphical processing unit (GPU).  (paragraph [0041] reciting “The server rendering scheme is a scheme that captures and transmits a result screen obtained by performing rendering in the virtualization server 110 using a central processing unit (CPU) and a graphic processing unit (GPU) to the thin client terminal 120. In the server rendering scheme, the volume of data to be transmitted to the thin client terminal 120 is relatively large, but a relatively low level of performance may be required to process a rendering command in the thin client terminal 120.”) 
12.	Regarding Claim 11 (Currently amended), Harrington discloses wherein the instructions when executed in the computer system perform a method for providing an augmented reality experience, the method (Abstract reciting “A method and apparatus selectively displays a processor generated image in accordance with user instructions detected by a processor from a processor viewing device disposed to view a real reference item controlled by the user. The real item, preferably a page of paper, is disposed as a reference frame for an electronic image to be displayed. …”) comprising: 
	acquiring, by a computing device, one or more first images from a first client device separate from the computing device; and (see FIG. 1; col. 4, lines 19-24 reciting “It is merely important that the camera 12 provide the computer 18 with the same view that the user sees so that the synthetic image is displayed in a manner for comfortable and convenient interaction between the real reference item, i.e., a piece of paper, within the field of view that the user may be holding and manipulating.”  	Camera 12 captures one or more images and sends them to the computer 18.  The combination of camera 12 and goggle 10 together corresponds to a client device and the combination of computer 18 along with hardware 14 and 16 corresponds to a separate computing device.)	determining, by the computing device, that the one or more first images contain a first artifact to be augmented; (col. 4, lines 49-62 reciting “The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user. The digitized captured video frames 20 are analyzed by page location analysis module 22 to locate the position of one or more pieces of paper within the view of the camera 12. A piece of paper can be identified by its white color against a darker background. To identify the existence of a page within a captured video image, the analyzer 22 can examine sample pixels within the image to see if any are white.”  	The paper corresponds to an artifact within the video frames captured by the camera.)
	performing, by the computing device, the augmentation processing, by: (col. 4, lines 48-55 reciting “FIG. 2 details the functions regarding the analysis and image preparation processes of the computer 18. The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user.” 	Computer 18, which is the computing device, performs analysis and image preparation processing to the image and overlaid image onto the paper (augmentation).)	18providing, by the computing device, the one or more first augmented images to the first client device in order to provide a user of the client device with a shared the augmented reality experience.  (see FIG. 1 where hardware 14, 16 and computer 18 correspond to the computer device and provides augmented images to the goggles 10; col. 5, lines 14-26 reciting “The application program module generates any image that could be selected by a user as an electronic image on a CRT or LCD. The application image 26 is thus equivalent to opening up a window on a screen. For example, the user could select as the application image 26 a particular internet browser engine which, based upon the located orientation of the piece of paper, would be transformed 28 to exactly match the detected orientation of the piece of paper so that the displayed image 30 provides the illusion of the web page actually appearing on the blank piece of paper being held by the user. In other words, once the position of the paper page (e.g., the position of its corners) is determined, this information can be used to correctly distort the application's image so it overlays the paper in the eyes of the user.”)
While not explicitly disclosed by Harrington, Balachandreswaran discloses one or more second images from a second client device separate from the computing device, and the one or more second images (paragraph [0050] reciting “Referring now to FIG. 1, a first user 1 and a second user 2 are situated in a physical environment, shown here as a room. Each user is equipped with an HMD 12 and a peripheral 5. In an exemplary scenario, both users are engaged in game play, either independently, or in interaction with each other. In either case, each user may move about the physical environment, which the user experiences as an AR. Each user's HMD 12 dynamically, optionally in conjunction with other processing devices described herein, such as a console 11, maps and renders the physical environment as an AR, which the HMD 12 displays to the user.”;
	paragraph [0005] reciting “AR is related to a more general concept called mediated reality, in which a view of reality is modified (possibly even diminished rather than augmented) by computer generated imagery (CGI). With the help of advanced AR technology (vision and object recognition), information about the physical environment surrounding the user becomes interactive and can be digitally manipulated. Any artificial information about the environment and its objects can be overlaid on the real world.”  	Therefore, each of the plurality of users are using separate HMD/heatset devices with cameras that capture different images of the real world with multiple objects that can be augmented with virtual graphics.  The view of each HMD can be looking at a different part of the world with different physical placed in those different portions of the physical world and those objects are augmented.)
determining, by the computing device, that the one or more second images contain a second artifact to be augmented; (Harrington already recites at col. 4, lines 49-62 “The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user. The digitized captured video frames 20 are analyzed by page location analysis module 22 to locate the position of one or more pieces of paper within the view of the camera 12. A piece of paper can be identified by its white color against a darker background. To identify the existence of a page within a captured video image, the analyzer 22 can examine sample pixels within the image to see if any are white” and 
Moreover, Harrington recites at col. 4, lines 38-47 “With reference to FIG. 2, certain software functions of the hardware are shown. The computer 18 must interpret the captured video frames to locate a piece of paper within the camera view. Although the application preferably discloses paper as the real item to be sensed by the camera, it is within the scope of the invention to employ other convenient reference items, such as a screen or reference template, for example where the synthetic image comprises a moving illustration or three-dimensional objects such as may be generated by design or operational test programs.”  	Thus, other items in addition to paper can be detected as reference items.  Thus, the world physical world can have multiple people using multiple HMD devices looking at different locations wherein each of the different locations has different paper or screen that serve as reference items.)
providing and the one or more second augmented images to the second client in order to provide to provide users of the first client device and the second client device with a shared augmented reality experience. (paragraph [0047] reciting “The following is further directed to a design and system layout for a dynamic environment and location in which an augmented reality system allows users to experience an actively simulated or non-simulated indoor or outdoor augmented virtual environment based on the system adaptively and dynamically learning its surrounding physical environment and locations.”  	Therefore, users can simultaneously see augmented physical world views in their HMDs.  Thus, Harrington modified by Balachandreswaran discloses multiple headsets with cameras each worn by one of multiple users in a shared physical environment wherein reference items such as paper and/or screens are physical placed and are reference items, which are recognized as disclosed in Harrington.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrington with Balachandreswaran so that multiple users each with a HMD/heatset with camera and computer device exist simultaneously in a physical world. Each of the headset/HMD comprising a camera and computing device can function as disclosed in Harrington. Thus, each headset/HMD can capture a different reference item and augmented it with its own synthetic image, as disclosed in Harrington. This is a beneficial modification because it allows multiple users to enjoy using Harrington.  Furthermore, Harrington fails to disclose, suggest, or teach against multiple headset/HMDs using the teachings of Harrington, simultaneously in some physical environment.
	While the combination of Harrington and Balachandreswaran does not explicitly disclose, Kwon discloses A non-transitory computer readable medium comprising instructions to be executed in a computer system, (paragraph [0164] reciting “The methods according to the above-described example embodiments may be recorded in non-transitory computer-readable media including program instructions to implement various operations of the above-described example embodiments. …”)
	acquiring, by the computing device, a screen buffer from an application located on a host machine separate from the computing device; (paragraph [0033] reciting “The thin client terminal 120 may be at least one of a mobile terminal 121, for example, a smartphone or a tablet personal computer (PC), a home consumer electronic device 122, for example, a television (TV) or a display device, or a home set-top box 123.”;
	paragraph [0037] reciting “The remote screen transmitting server 100 may operate in the host OS 111 based on an operation of the hypervisor 112, and transmit the remote screen to the thin client terminal 120 through a remote screen transmission protocol, for example, a remote frame buffer (RFB), RDP, a PC-over_IP (PCoIP), and SPICE, or transmit a user input/output (I/O) value of the thin client terminal 120 to the virtualization server 110.” 
RDP or PCoIP are well known in the art to transmit screen buffers from remote devices to a present device.  Host machine corresponds to a virtualization server that is remote from the thin client.)	Harrington modified by Kwon discloses with Harrington disclosing applying, by the computing device, a geometric transformation to the screen buffer; (col. 5, lines 15-22 reciting “For example, the user could select as the application image 26 a particular internet browser engine which, based upon the located orientation of the piece of paper, would be transformed 28 to exactly match the detected orientation of the piece of paper so that the displayed image 30 provides the illusion of the web page actually appearing on the blank piece of paper being held by the user.”
The transformation of the web browser to fit orientation of the paper corresponds to a geometric transformation of an image.  Thus the screen buffer transmitted to the computer 18 of Harrington from a virtualization server can be geometrically transformed as well to fit the surface of an oriented piece of paper.)	Harrington modified by Kwon further discloses, with Harrington disclosing augmenting, by the computing device, the one or more first images by inserting the screen buffer onto the first artifact, resulting in one or more first augmented images; (col. 4, lines 52-55 reciting “Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user.”
	Thus the desktop buffer image transmitted to a computer 18 of Harrington
from a server, using the teachings of Kwan, can be overlaid on the paper to provide augmented image of the paper with the remote desktop image.)
	Kwon further discloses augmenting, by the computing device, the one or more second images by inserting the screen buffer onto the second artifact, resulting in one or more second augmented images; (paragraph [0032] “The remote screen transmitting server 100 may transmit the remote screen including an update screen obtained by capturing an execution screen of an application executed on the virtualization server 110 to the thin client terminal 120 connected through a wired and wireless network, or receive an input event from the thin client terminal 120.”;
	paragraph [0033] “The thin client terminal 120 may be at least one of a mobile terminal 121, for example, a smartphone or a tablet personal computer (PC), a home consumer electronic device 122, for example, a television (TV) or a display device, or a home set-top box 123.”  	Therefore, server 110 can transmit the remote screen including an updated screen to a thin client terminal 120 which may be at least one, if not more.  Therefore, each of the multiple devices in Balachandreswaran can receive their own remote screen as disclosed in Harrington modified by Kwon.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Harrington and Balachandreswaran with Kwon so that remote desktop image can be shown on a piece of paper or some other surface in Harrington.  Harrington already discloses showing a web browser and a remote desktop screen transfer is beneficial in that the user can see/comprehend what is going on remote at another desktop screen by merely entering augmented reality.  This gives the user greater content selection and capabilities.
	While the combination of Harrington, Balachandreswaran, and Kwon does not explicitly disclose, Kurabayayshi disclose wherein the one or more first images and the one or more second images were transmitted over a network to the computing device for augmentation processing; (paragraph [0059] reciting “FIG. 1 is an example of an overall configuration diagram of a system 10 according to the embodiment of the present invention. As shown in FIG. 1, the system 10 includes a server 100, one or more display devices 200, and one or more image acquisition devices 300. The server 100, the display devices 200, and the image acquisition devices 300 are connected to a network 50, such as the Internet, so as to be able to carry out communications with each other.”;	paragraph [0082] reciting “The image acquisition devices 300 acquire videos (images) of the real space and send the acquired image data to the server 100 or the display device 200 via the network 50. Furthermore, the image acquisition devices 300 are installed as stationary equipment at fixed points surrounding a predetermined real space so as to be capable of photographing a region viewable by a user present in the predetermined real space.”;
	paragraph [0126] reciting “As described above, preferably, the rendering part 18 is executed by sharing the work between the server 100 and the HMD 200. However, the configuration may be such that the server 100 includes the rendering part 18, the server 100 sends image data to the HMD 200 after executing the entire rendering processing, and the HMD 200 displays the received image data. Alternatively, the configuration may be such that the HMD 200 includes the rendering part 18 and the HMD 200 executes the entire rendering processing.”  	The camera sends data to the server and the server executes entire rendering processing and sends the executed rendered image data back to the HMD 200.)
over the network (paragraph [0059] reciting “FIG. 1 is an example of an overall configuration diagram of a system 10 according to the embodiment of the present invention. As shown in FIG. 1, the system 10 includes a server 100, one or more display devices 200, and one or more image acquisition devices 300. The server 100, the display devices 200, and the image acquisition devices 300 are connected to a network 50, such as the Internet, so as to be able to carry out communications with each other.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, and Kwon with Kurabayashi so that the camera sends the image it captures to the computer through a network so that the computer (server) can execute rendering processing on it completely before sending the image back to the display screen of the glasses in Harrington.  This is a beneficial modification as a computer (server) that processes the camera image into augmented reality images separates the work load from the glasses and also reduces the physical needs of the glasses that should be light since they are being worn.  This this motivation to combine is clearly beneficial.
13.	Regarding Claim 12 (Currently amended), Harrington further discloses The non-transitory computer readable medium of claim 11, wherein the method further comprises: prior to determining that the one or more first images contain the first artifact to be augmented, pre-processing, by the computing device, the one or more first images.  (col. 4, lines 25-34 reciting “The video capture hardware 14 comprises a circuit that can convert the analog signal from the camera 12 into a digitized frame that can be stored in the computer 18 for analysis as will be discussed more fully below. Essentially, the hardware 12 outputs a signal to the computer as a digitized and processible representation of what the user sees from the camera's field of view. The video generation hardware 16 takes a bit map of pixel values from the computer 18 and converts them into a television format that can be displayed on the headset 10.”)14.	Regarding Claim 18 (Previously presented), Kwon further discloses The non-transitory computer readable medium of claim 11, wherein the method is performed with assistance of a virtualized graphical processing unit (GPU). (paragraph [0041] reciting “The server rendering scheme is a scheme that captures and transmits a result screen obtained by performing rendering in the virtualization server 110 using a central processing unit (CPU) and a graphic processing unit (GPU) to the thin client terminal 120. In the server rendering scheme, the volume of data to be transmitted to the thin client terminal 120 is relatively large, but a relatively low level of performance may be required to process a rendering command in the thin client terminal 120.”) 
15.	Regarding Claim 21 (Currently amended), Harrington discloses A computer system, (see FIG. 1) 	a method for providing an augmented reality experience, (Abstract reciting “A method and apparatus selectively displays a processor generated image in accordance with user instructions detected by a processor from a processor viewing device disposed to view a real reference item controlled by the user. The real item, preferably a page of paper, is disposed as a reference frame for an electronic image to be displayed. …”) the method comprising: 	acquiring, by a computing device, one or more first images from a first client device separate from the computing device; and (see FIG. 1; col. 4, lines 19-24 reciting “It is merely important that the camera 12 provide the computer 18 with the same view that the user sees so that the synthetic image is displayed in a manner for comfortable and convenient interaction between the real reference item, i.e., a piece of paper, within the field of view that the user may be holding and manipulating.”  	Camera 12 captures one or more images and sends them to the computer 18.  The combination of camera 12 and goggle 10 together corresponds to a client device and the combination of computer 18 along with hardware 14 and 16 corresponds to a separate computing device.)	determining, by the computing device, that the one or more images contain an artifact to be augmented; (col. 4, lines 49-62 reciting “The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user. The digitized captured video frames 20 are analyzed by page location analysis module 22 to locate the position of one or more pieces of paper within the view of the camera 12. A piece of paper can be identified by its white color against a darker background. To identify the existence of a page within a captured video image, the analyzer 22 can examine sample pixels within the image to see if any are white.”  	The paper corresponds to an artifact within the video frames captured by the camera.)
performing, by the computing device, the augmentation processing, by: (col. 4, lines 48-55 reciting “FIG. 2 details the functions regarding the analysis and image preparation processes of the computer 18. The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user.” 	Computer 18, which is the computing device, performs analysis and image preparation processing to the image and overlaid image onto the paper (augmentation).)	providing, by the computing device, the one or more first augmented images to the first client device in order to provide a user of the first client device with a shared augmented reality experience. (see FIG. 1 where hardware 14, 16 and computer 18 correspond to the computer device and provides augmented images to the goggles 10; col. 5, lines 14-26 reciting “The application program module generates any image that could be selected by a user as an electronic image on a CRT or LCD. The application image 26 is thus equivalent to opening up a window on a screen. For example, the user could select as the application image 26 a particular internet browser engine which, based upon the located orientation of the piece of paper, would be transformed 28 to exactly match the detected orientation of the piece of paper so that the displayed image 30 provides the illusion of the web page actually appearing on the blank piece of paper being held by the user. In other words, once the position of the paper page (e.g., the position of its corners) is determined, this information can be used to correctly distort the application's image so it overlays the paper in the eyes of the user.”)	While not explicitly disclosed by Harrington, Balachandreswaran discloses one or more second images from a second client device separate from the computing device, and the one or more second images (paragraph [0050] reciting “Referring now to FIG. 1, a first user 1 and a second user 2 are situated in a physical environment, shown here as a room. Each user is equipped with an HMD 12 and a peripheral 5. In an exemplary scenario, both users are engaged in game play, either independently, or in interaction with each other. In either case, each user may move about the physical environment, which the user experiences as an AR. Each user's HMD 12 dynamically, optionally in conjunction with other processing devices described herein, such as a console 11, maps and renders the physical environment as an AR, which the HMD 12 displays to the user.”;
	paragraph [0005] reciting “AR is related to a more general concept called mediated reality, in which a view of reality is modified (possibly even diminished rather than augmented) by computer generated imagery (CGI). With the help of advanced AR technology (vision and object recognition), information about the physical environment surrounding the user becomes interactive and can be digitally manipulated. Any artificial information about the environment and its objects can be overlaid on the real world.”  	Therefore, each of the plurality of users are using separate HMD/heatset devices with cameras that capture different images of the real world with multiple objects that can be augmented with virtual graphics.  The view of each HMD can be looking at a different part of the world with different physical placed in those different portions of the physical world and those objects are augmented.)
determining, by the computing device, that the one or more second images contain a second artifact to be augmented; (Harrington already recites at col. 4, lines 49-62 “The overall objective of the captured information processing is to interpret the video frames for locating pieces of paper within the view of the camera. Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user. The digitized captured video frames 20 are analyzed by page location analysis module 22 to locate the position of one or more pieces of paper within the view of the camera 12. A piece of paper can be identified by its white color against a darker background. To identify the existence of a page within a captured video image, the analyzer 22 can examine sample pixels within the image to see if any are white” and 
Moreover, Harrington recites at col. 4, lines 38-47 “With reference to FIG. 2, certain software functions of the hardware are shown. The computer 18 must interpret the captured video frames to locate a piece of paper within the camera view. Although the application preferably discloses paper as the real item to be sensed by the camera, it is within the scope of the invention to employ other convenient reference items, such as a screen or reference template, for example where the synthetic image comprises a moving illustration or three-dimensional objects such as may be generated by design or operational test programs.”  	Thus, other items in addition to paper can be detected as reference items.  Thus, the world physical world can have multiple people using multiple HMD devices looking at different locations wherein each of the different locations has different paper or screen that serve as reference items.)
providing and the one or more second augmented images to the second client device in order to provide users of the first client and second client device with a shared augmented reality experience. (paragraph [0047] reciting “The following is further directed to a design and system layout for a dynamic environment and location in which an augmented reality system allows users to experience an actively simulated or non-simulated indoor or outdoor augmented virtual environment based on the system adaptively and dynamically learning its surrounding physical environment and locations.”  	Therefore, users can simultaneously see augmented physical world views in their HMDs.  Thus, Harrington modified by Balachandreswaran discloses multiple headsets with cameras each worn by one of multiple users in a shared physical environment wherein reference items such as paper and/or screens are physical placed and are reference items, which are recognized as disclosed in Harrington.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Harrington with Balachandreswaran so that multiple users each with a HMD/heatset with camera and computer device exist simultaneously in a physical world. Each of the headset/HMD comprising a camera and computing device can function as disclosed in Harrington. Thus, each headset/HMD can capture a different reference item and augmented it with its own synthetic image, as disclosed in Harrington. This is a beneficial modification because it allows multiple users to enjoy using Harrington.  Furthermore, Harrington fails to disclose, suggest, or teach against multiple headset/HMDs using the teachings of Harrington, simultaneously in some physical environment.
	While the combination of Harrington and Balachandreswaran does not explicitly disclose, Kwon discloses wherein system software for the computer system is programmed to execute (paragraph [0164] reciting “… The above-described devices may be configured to act as one or more software modules in order to perform the operations of the above-described example embodiments, or vice versa.”)	acquiring, by the computing device, a screen buffer from an application located on a host machine separate from the computing device; (paragraph [0033] reciting “The thin client terminal 120 may be at least one of a mobile terminal 121, for example, a smartphone or a tablet personal computer (PC), a home consumer electronic device 122, for example, a television (TV) or a display device, or a home set-top box 123.”;
	paragraph [0037] reciting “The remote screen transmitting server 100 may operate in the host OS 111 based on an operation of the hypervisor 112, and transmit the remote screen to the thin client terminal 120 through a remote screen transmission protocol, for example, a remote frame buffer (RFB), RDP, a PC-over_IP (PCoIP), and SPICE, or transmit a user input/output (I/O) value of the thin client terminal 120 to the virtualization server 110.” 
RDP or PCoIP are well known in the art to transmit screen buffers from remote devices to a present device.  Host machine corresponds to a virtualization server that is remote from the thin client.)	Harrington modified by Kwon discloses with Harrington disclosing applying, by the computing device, a geometric transformation to the screen buffer; (col. 5, lines 15-22 reciting “For example, the user could select as the application image 26 a particular internet browser engine which, based upon the located orientation of the piece of paper, would be transformed 28 to exactly match the detected orientation of the piece of paper so that the displayed image 30 provides the illusion of the web page actually appearing on the blank piece of paper being held by the user.”
The transformation of the web browser to fit orientation of the paper corresponds to a geometric transformation of an image.  Thus the screen buffer transmitted to the computer 18 of Harrington from a virtualization server can be geometrically transformed as well to fit the surface of an oriented piece of paper.)	Harrington modified by Kwon further discloses, with Harrington disclosing augmenting, by the computing device, the one or more first images by inserting the screen buffer onto the first artifact, resulting in one or more first augmented images; and (col. 4, lines 52-55 reciting “Additionally, the computer-generated image is transformed and distorted such that when its image is presented in the head-mounted display 10 it overlays the paper as seen by the user.”
	Thus, the desktop buffer image transmitted to a computer 18 of Harrington
from a server, using the teachings of Kwan, can be overlaid on the paper to provide augmented image of the paper with the remote desktop image.)
	Kwon further discloses augmenting, by the computing device, the one or more second images by inserting the screen buffer onto the second artifact, resulting in one or more augmented images;  (paragraph [0032] “The remote screen transmitting server 100 may transmit the remote screen including an update screen obtained by capturing an execution screen of an application executed on the virtualization server 110 to the thin client terminal 120 connected through a wired and wireless network, or receive an input event from the thin client terminal 120.”;
	paragraph [0033] “The thin client terminal 120 may be at least one of a mobile terminal 121, for example, a smartphone or a tablet personal computer (PC), a home consumer electronic device 122, for example, a television (TV) or a display device, or a home set-top box 123.”  	Therefore, server 110 can transmit the remote screen including an updated screen to a thin client terminal 120 which may be at least one, if not more.  Therefore, each of the multiple devices in Balachandreswaran can receive their own remote screen as disclosed in Harrington modified by Kwon.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Harrington and Balachandreswaran with Kwon so that remote desktop image can be shown on a piece of paper or some other surface in Harrington.  Harrington already discloses showing a web browser and a remote desktop screen transfer is beneficial in that the user can see/comprehend what is going on remote at another desktop screen by merely entering augmented reality.  This gives the user greater content selection and capabilities.
	While the combination of Harrington, Balachandreswaran, and Kwon does not explicitly disclose, Kurabayayshi disclose wherein the one or more first images and the one or more second images were transmitted over a network to the computing device for augmentation processing; (paragraph [0059] reciting “FIG. 1 is an example of an overall configuration diagram of a system 10 according to the embodiment of the present invention. As shown in FIG. 1, the system 10 includes a server 100, one or more display devices 200, and one or more image acquisition devices 300. The server 100, the display devices 200, and the image acquisition devices 300 are connected to a network 50, such as the Internet, so as to be able to carry out communications with each other.”;	paragraph [0082] reciting “The image acquisition devices 300 acquire videos (images) of the real space and send the acquired image data to the server 100 or the display device 200 via the network 50. Furthermore, the image acquisition devices 300 are installed as stationary equipment at fixed points surrounding a predetermined real space so as to be capable of photographing a region viewable by a user present in the predetermined real space.”;
	paragraph [0126] reciting “As described above, preferably, the rendering part 18 is executed by sharing the work between the server 100 and the HMD 200. However, the configuration may be such that the server 100 includes the rendering part 18, the server 100 sends image data to the HMD 200 after executing the entire rendering processing, and the HMD 200 displays the received image data. Alternatively, the configuration may be such that the HMD 200 includes the rendering part 18 and the HMD 200 executes the entire rendering processing.”  	The camera sends data to the server and the server executes entire rendering processing and sends the executed rendered image data back to the HMD 200.)
over the network (paragraph [0059] reciting “FIG. 1 is an example of an overall configuration diagram of a system 10 according to the embodiment of the present invention. As shown in FIG. 1, the system 10 includes a server 100, one or more display devices 200, and one or more image acquisition devices 300. The server 100, the display devices 200, and the image acquisition devices 300 are connected to a network 50, such as the Internet, so as to be able to carry out communications with each other.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, and Kwon with Kurabayashi so that the camera sends the image it captures to the computer through a network so that the computer (server) can execute rendering processing on it completely before sending the image back to the display screen of the glasses in Harrington.  This is a beneficial modification as a computer (server) that processes the camera image into augmented reality images separates the work load from the glasses and also reduces the physical needs of the glasses that should be light since they are being worn.  This this motivation to combine is clearly beneficial.16.	Regarding Claim 22 (Currently amended), Harrington further discloses The computer system of claim 21, wherein the method further comprises: prior to determining that the one or more first images contain the first artifact to be augmented, pre- processing, by the computing device, the one or more first images. (col. 4, lines 25-34 reciting “The video capture hardware 14 comprises a circuit that can convert the analog signal from the camera 12 into a digitized frame that can be stored in the computer 18 for analysis as will be discussed more fully below. Essentially, the hardware 12 outputs a signal to the computer as a digitized and processible representation of what the user sees from the camera's field of view. The video generation hardware 16 takes a bit map of pixel values from the computer 18 and converts them into a television format that can be displayed on the headset 10.”)
17.	Regarding Claim 28 (Previously presented), Kwon further discloses The computer system of claim 21, wherein the method is performed with assistance of a virtualized graphical processing unit (GPU). (paragraph [0041] reciting “The server rendering scheme is a scheme that captures and transmits a result screen obtained by performing rendering in the virtualization server 110 using a central processing unit (CPU) and a graphic processing unit (GPU) to the thin client terminal 120. In the server rendering scheme, the volume of data to be transmitted to the thin client terminal 120 is relatively large, but a relatively low level of performance may be required to process a rendering command in the thin client terminal 120.”)
18.	Claims 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Balachandreswaran, in view of Kwon, in view of Kurabayashi, and further in view of Eiji Yonezawa (U.S. Patent Application Publication No. 2001/0012393 A1).
19.	Regarding Claim 3 (Currently amended), while the combination of Harington, Balachandreswaran, Kwon, and Kurabayahi does not explicitly disclose, Yonezawa discloses The method of claim 2, wherein the pre-processing of the one or more first images comprises at least one of: resizing; noise removal; and smoothing. (paragraph [0065] reciting “Image data output from the camera 11 are input to an image processing section 20. The image processing section 20 subjects the image data that have been subjected to predetermined processing, such as analog-to-digital conversion, to required pre-processing such as noise removal and correction of sensitivity of the camera 11.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayahi with Yonezawa so that the images are de-noised when converted from analog to digital, which is what Harrington does.  This is a beneficial modification because de-noising an image that has been converted from analog to digital ensure that the image quality is preserved.
20.	Regarding Claim 13 (Currently amended), while the combination of Harington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Yonezawa discloses The non-transitory computer readable medium of claim 12, wherein the pre-processing of the one or more first5
images comprises at least one of: resizing; noise removal; and smoothing. (paragraph [0065] reciting “Image data output from the camera 11 are input to an image processing section 20. The image processing section 20 subjects the image data that have been subjected to predetermined processing, such as analog-to-digital conversion, to required pre-processing such as noise removal and correction of sensitivity of the camera 11.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington and Kwon with Yonezawa so that the images are de-noised when converted from analog to digital, which is what Harrington does.  This is a beneficial modification because de-noising an image that has been converted from analog to digital ensure that the image quality is preserved.
21.	Regarding Claim 23 (Currently amended), while the combination of Harington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Yonezawa discloses The computer system of claim 22, wherein the pre-processing of the one or more first images comprises at least one of: resizing; noise removal; and smoothing. (paragraph [0065] reciting “Image data output from the camera 11 are input to an image processing section 20. The image processing section 20 subjects the image data that have been subjected to predetermined processing, such as analog-to-digital conversion, to required pre-processing such as noise removal and correction of sensitivity of the camera 11.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington and Kwon with Yonezawa so that the images are de-noised when converted from analog to digital, which is what Harrington does.  This is a beneficial modification because de-noising an image that has been converted from analog to digital ensure that the image quality is preserved.
22.	Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Balachandreswaran, in view of Kwon, in view of Kurabayashi, and further in view of Alexander Forss (U.S. Patent Application Publication No. 2017/0270582 A1).
23.	Regarding Claim 4 (Previously presented), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Forss discloses The method of claim 1, wherein the geometric transformation involves nearest neighbor interpolation. (paragraph [0053] reciting “At operation 404, each separate image of each extracted object may be standardized to a particular image size, such as a 25x25 pixel standardized image template. In some examples, the standardized image size may be larger or smaller. When the image of the extracted object is larger than the standardized image size (e.g., the extracted image has a row and/or column of pixels that extends beyond the standardized image size), the system may shrink the image to fit the standardized image size. In some examples, the system may shrink the image using one or more image resizing algorithms such as bilinear sampling, nearest neighbor, bicubic interpolation, and/or the like. In some examples, the image may be cropped or warped to fit the standard image template.” 	Nearest neighbor corresponds to nearest neighbor interpolation.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Forss so that the image resizing that is required in Harrington when overlaying an image upon a piece of paper’s surface can be done by maintaining proper imagine proportions.  This nearest neighbor interpolation algorithm allows for the image to be resized and still maintain a similar look to the original.
24.	Regarding Claim 14 (Previously presented), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Forss discloses The non-transitory computer readable medium of claim 11, wherein the geometric transformation involves nearest neighbor interpolation. (paragraph [0053] reciting “At operation 404, each separate image of each extracted object may be standardized to a particular image size, such as a 25x25 pixel standardized image template. In some examples, the standardized image size may be larger or smaller. When the image of the extracted object is larger than the standardized image size (e.g., the extracted image has a row and/or column of pixels that extends beyond the standardized image size), the system may shrink the image to fit the standardized image size. In some examples, the system may shrink the image using one or more image resizing algorithms such as bilinear sampling, nearest neighbor, bicubic interpolation, and/or the like. In some examples, the image may be cropped or warped to fit the standard image template.” 	Nearest neighbor corresponds to nearest neighbor interpolation.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Forss so that the image resizing that is required in Harrington when overlaying an image upon a piece of paper’s surface can be done by maintaining proper imagine proportions.  This nearest neighbor interpolation algorithm allows for the image to be resized and still maintain a similar look to the original.
25.	Regarding Claim 24 (Previously presented), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Forss discloses The computer system of claim 21, wherein the geometric transformation involves nearest neighbor interpolation.  (paragraph [0053] reciting “At operation 404, each separate image of each extracted object may be standardized to a particular image size, such as a 25x25 pixel standardized image template. In some examples, the standardized image size may be larger or smaller. When the image of the extracted object is larger than the standardized image size (e.g., the extracted image has a row and/or column of pixels that extends beyond the standardized image size), the system may shrink the image to fit the standardized image size. In some examples, the system may shrink the image using one or more image resizing algorithms such as bilinear sampling, nearest neighbor, bicubic interpolation, and/or the like. In some examples, the image may be cropped or warped to fit the standard image template.” 	Nearest neighbor corresponds to nearest neighbor interpolation.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Forss so that the image resizing that is required in Harrington when overlaying an image upon a piece of paper’s surface can be done by maintaining proper imagine proportions.  This nearest neighbor interpolation algorithm allows for the image to be resized and still maintain a similar look to the original.
26.	Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Balachandreswaran, in view of Kwon, in view of Kurabayashi, and further in view of Nathaniel Bogan (U.S. Patent Application Publication No. 2016/0292832 A1).
27.	Regarding Claim 5 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Bogan discloses The method of claim 1, wherein the determining that the one or more first images contain the first artifact to be augmented is based on homography. (paragraph [0038] reciting “One image processing technique for improving the accuracy of object/pattern/feature detection is homography rectification. Homography refers to a relationship between two images of the same planar surface in space. Homography has an application in image rectification, which can refer to a process for mapping a distorted image to a rectified image on a common image plane on which a vanishing line become a line at infinity. This transformation process can be referred to as a homography rectification. In some sense, homography rectification removes distortions introduced by perspective properties of an imaging system.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswara, Kwon, and Kurabayashi with Bogan so that homography is used for object recognition.  Harrington discloses recognizing the paper and using the teachings of Bogan will improve the quickness and correctness of paper recognition using homography.
28.	Regarding Claim 15 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Bogan discloses The non-transitory computer readable medium of claim 11, wherein the determining that the one or more first images contain the first artifact to be augmented is based on homography. (paragraph [0038] reciting “One image processing technique for improving the accuracy of object/pattern/feature detection is homography rectification. Homography refers to a relationship between two images of the same planar surface in space. Homography has an application in image rectification, which can refer to a process for mapping a distorted image to a rectified image on a common image plane on which a vanishing line become a line at infinity. This transformation process can be referred to as a homography rectification. In some sense, homography rectification removes distortions introduced by perspective properties of an imaging system.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Bogan so that homography is used for object recognition.  Harrington discloses recognizing the paper and using the teachings of Bogan will improve the quickness and correctness of paper recognition using homography.
29.	Regarding Claim 25 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Bogan discloses The computer system of claim 21, wherein the determining that the one or more first images contain the first artifact to be augmented is based on homography. (paragraph [0038] reciting “One image processing technique for improving the accuracy of object/pattern/feature detection is homography rectification. Homography refers to a relationship between two images of the same planar surface in space. Homography has an application in image rectification, which can refer to a process for mapping a distorted image to a rectified image on a common image plane on which a vanishing line become a line at infinity. This transformation process can be referred to as a homography rectification. In some sense, homography rectification removes distortions introduced by perspective properties of an imaging system.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Bogan so that homography is used for object recognition.  Harrington discloses recognizing the paper and using the teachings of Bogan will improve the quickness and correctness of paper recognition using homography.
30.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Balachandreswaran, in view of Kwon in view of Kurabayashi in view of Bogan in view of Scheurich et al. (U.S. Patent Application Publication No. 2002/0126751 A1).
31.	Regarding Claim 6 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi, and Bogan does not explcitily disclose, Scheurich discloses The method of claim 5, wherein the acquiring of one or more first images from the first client device comprises:  17acquiring, by the computing device, the one or more first images at a specified frame rate and resolution.  (paragraph [0003] reciting “The application program 16 may submit specific requests to regulate the manner in which the stream of data is communicated between the camera 12 and the computer 14. For example, the application program 16 may request that the frames of the stream indicate images having a specified resolution (320 horizontal pixels x 240 vertical pixels, for example) and may request that the frames be transmitted at a specified frame rate. Typically, a driver program 13 causes the computer 14 to interact with the camera 12 in an attempt to satisfy these requests.”) 
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi, and Bogan with  Scheurich so that the computer can dictate the frame rate and resolution of the image being captured by the camera and transmitted to the computer.  This is a beneficial modification as it allows the computer to request the frame rate and resolution gives the computer the versatility to have images and resolution it can handle most efficiently.
32.	Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Balachandreswaran, in view of Kwon, in view of Kurabayashi, and further in view of Scheurich et al. (U.S. Patent Application Publication No. 2002/0126751 A1).
33.	Regarding Claim 16 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi, does not explcitily disclose, Scheurich discloses The non-transitory computer readable medium of claim 11, wherein the acquiring of one or more first images from the first client device comprises: acquiring, by the computing device, the one or more first images at a specified frame rate and resolution.  (paragraph [0003] reciting “The application program 16 may submit specific requests to regulate the manner in which the stream of data is communicated between the camera 12 and the computer 14. For example, the application program 16 may request that the frames of the stream indicate images having a specified resolution (320 horizontal pixels x 240 vertical pixels, for example) and may request that the frames be transmitted at a specified frame rate. Typically, a driver program 13 causes the computer 14 to interact with the camera 12 in an attempt to satisfy these requests.”) 
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Scheurich so that the computer can dictate the frame rate and resolution of the image being captured by the camera and transmitted to the computer.  This is a beneficial modification as it allows the computer to request the frame rate and resolution gives the computer the versatility to have images and resolution it can handle most efficiently.
34.	Regarding Claim 26 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Scheurich discloses The computer system of claim 21, wherein the acquiring of one or more first images from the first client device comprises: acquiring, by the computing device, the one or more first images at a specified frame rate and resolution. (paragraph [0003] reciting “The application program 16 may submit specific requests to regulate the manner in which the stream of data is communicated between the camera 12 and the computer 14. For example, the application program 16 may request that the frames of the stream indicate images having a specified resolution (320 horizontal pixels x 240 vertical pixels, for example) and may request that the frames be transmitted at a specified frame rate. Typically, a driver program 13 causes the computer 14 to interact with the camera 12 in an attempt to satisfy these requests.”) 
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Scheurich so that the computer can dictate the frame rate and resolution of the image being captured by the camera and transmitted to the computer.  This is a beneficial modification as it allows the computer to request the frame rate and resolution gives the computer the versatility to have images and resolution it can handle most efficiently.
35.	Claims 7, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Balachandreswaran in view of Kwon in view of Kurabayashi in view of Lee et al. (U.S. Patent Application Publication No. 2011/0299776 A1).
36.	Regarding Claim 7 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Lee discloses The method of claim 1, wherein the augmenting of the one or more first images further comprises: generating, by the computing device, a mask for the screen buffer; and inserting, by the computing device, the screen buffer onto the first artifact using the mask. (paragraph [0036] reciting “Some embodiments disclosed below create a mask, often stored as an alpha channel. In computer graphics, when a given image or portion of an image (or figure) is intended to be placed over another image (or background), the transparent areas can be specified through a binary mask. For each intended composite image there are three bitmaps: the image containing the figure, the background image and an additional mask, in which the figure areas are given a pixel value of all bits set to 1's and the surrounding areas a value of all bits set to 0's. The mask may be nonbinary when blending occurs between the figure and its surroundings.”;
	paragraph [0037] reciting “To put the figure image over the background, the processes may first mask out the ground pixels in the figure image with the binary mask by taking a pixel by pixel product of the two bitmaps. This preserves the figure pixels. Another product is performed between the inverse of the binary mask and the background, removing the area where the figure will be placed. …”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton, Balachandreswaran, Kwon, and Kurabayashi with Lee so that binary masking is performed on the paper area for inserting the screen buffer. This is a beneficial modification as it allows for ensuring that the area to be overlaid is transparent, thereby allowing the overlay to be properly presented without any mixing of image values at those overlaid pixel locations.
37.	Regarding Claim 17 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Lee discloses The non-transitory computer readable medium of claim 11, wherein the augmenting of the one or more first images further comprises: generating, by the computing device, a mask for the screen buffer; and inserting, by the computing device, the screen buffer onto the first artifact using the mask.  (paragraph [0036] reciting “Some embodiments disclosed below create a mask, often stored as an alpha channel. In computer graphics, when a given image or portion of an image (or figure) is intended to be placed over another image (or background), the transparent areas can be specified through a binary mask. For each intended composite image there are three bitmaps: the image containing the figure, the background image and an additional mask, in which the figure areas are given a pixel value of all bits set to 1's and the surrounding areas a value of all bits set to 0's. The mask may be nonbinary when blending occurs between the figure and its surroundings.”;
	paragraph [0037] reciting “To put the figure image over the background, the processes may first mask out the ground pixels in the figure image with the binary mask by taking a pixel by pixel product of the two bitmaps. This preserves the figure pixels. Another product is performed between the inverse of the binary mask and the background, removing the area where the figure will be placed. …”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton, Balachandreswaran, Kwon, and Kurabayashi with Lee so that binary masking is performed on the paper area for inserting the screen buffer. This is a beneficial modification as it allows for ensuring that the area to be overlaid is transparent, thereby allowing the overlay to be properly presented without any mixing of image values at those overlaid pixel locations.
38.	Regarding Claim 27 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Lee discloses The computer system of claim 21, wherein the augmenting of the one or more first images further comprises: generating, by the computing device, a mask for the screen buffer; and inserting, by the computing device, the screen buffer onto the first artifact using the mask. (paragraph [0036] reciting “Some embodiments disclosed below create a mask, often stored as an alpha channel. In computer graphics, when a given image or portion of an image (or figure) is intended to be placed over another image (or background), the transparent areas can be specified through a binary mask. For each intended composite image there are three bitmaps: the image containing the figure, the background image and an additional mask, in which the figure areas are given a pixel value of all bits set to 1's and the surrounding areas a value of all bits set to 0's. The mask may be nonbinary when blending occurs between the figure and its surroundings.”;
	paragraph [0037] reciting “To put the figure image over the background, the processes may first mask out the ground pixels in the figure image with the binary mask by taking a pixel by pixel product of the two bitmaps. This preserves the figure pixels. Another product is performed between the inverse of the binary mask and the background, removing the area where the figure will be placed. …”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton, Balachandreswaran, Kwon, and Kurabayashi with Lee so that binary masking is performed on the paper area for inserting the screen buffer. This is a beneficial modification as it allows for ensuring that the area to be overlaid is transparent, thereby allowing the overlay to be properly presented without any mixing of image values at those overlaid pixel locations.
39.	Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Balachandreswaran, in view of Kwon, in view of Kurabayashi, and in view of Graupner et al. (U.S. Patent Application Publication No. 2011/0299776 A1).
40.	Regarding Claim 9 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Graupner discloses The method of claim 1, wherein a user of the first client device interacts with the shared augmented reality experience in order to perform at least one of the following actions on a virtual machine: suspending, starting, stopping, taking a snapshot, taking a screenshot, triggering migration, creating templates, and sharing. (col. 1, lines 47-59 reciting “For example, users may use thin clients to interact with their remote desktops. "Thin client" is a device that provides an interaction capability of a user with a desktop system. A thin client includes a small computer with peripherals such as monitor, keyboard, mouse and other interfaces. The thin client runs software that allows displaying and interacting with the actual desktop which runs remotely on a computer (or in a virtual machine on a computer) in a shared services environment. The desktop is connected to the thin client via a network connection through which the desktop's content is presented on the thin client's monitor, and through which a user's interactions are mediated back to the desktop such as mouse or keyboard interactions.”  	Thus interacting with the remote desktop of a virtual machine means at least starting and stopping certain computing processes that are either in the background or foreground.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton, Balachandreswaran, Kwon, and Kurabayashi with Graupner so that the image being overlaid is the image of a desktop of a remote operating system residing within a remote virtual machine.  This allows the user to not only see a remote desktop but also interact with it thereby allowing the augmented reality options to be increased.  Harrington already discloses displaying web browser and allowing some interacting with the web page, but using Graupner, now the user can interact with desktops as well, which tremendously increases the versatility of Harrington.
41.	Regarding Claim 19 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Graupner discloses The non-transitory computer readable medium of claim 11, wherein a user of the first client device interacts with the shared augmented reality experience in order to perform at least one of the 19following actions on a virtual machine: suspending, starting, stopping, taking a snapshot, taking a screenshot, triggering migration, creating templates, and sharing.  (col. 1, lines 47-59 reciting “For example, users may use thin clients to interact with their remote desktops. "Thin client" is a device that provides an interaction capability of a user with a desktop system. A thin client includes a small computer with peripherals such as monitor, keyboard, mouse and other interfaces. The thin client runs software that allows displaying and interacting with the actual desktop which runs remotely on a computer (or in a virtual machine on a computer) in a shared services environment. The desktop is connected to the thin client via a network connection through which the desktop's content is presented on the thin client's monitor, and through which a user's interactions are mediated back to the desktop such as mouse or keyboard interactions.”  	Thus interacting with the remote desktop of a virtual machine means at least starting and stopping certain computing processes that are either in the background or foreground.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi with Graupner so that the image being overlaid is the image of a desktop of a remote operating system residing within a remote virtual machine.  This allows the user to not only see a remote desktop but also interact with it thereby allowing the augmented reality options to be increased.  Harrington already discloses displaying web browser and allowing some interacting with the web page, but using Graupner, now the user can interact with desktops as well, which tremendously increases the versatility of Harrington.42.	Regarding Claim 29 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Graupner discloses The computer system of claim 21, wherein a user of the first client device interacts with the shared augmented reality experience in order to perform at least one of the following actions on a virtual machine: suspending, starting, stopping, taking a snapshot, taking a screenshot, triggering migration, creating templates, and sharing. (col. 1, lines 47-59 reciting “For example, users may use thin clients to interact with their remote desktops. "Thin client" is a device that provides an interaction capability of a user with a desktop system. A thin client includes a small computer with peripherals such as monitor, keyboard, mouse and other interfaces. The thin client runs software that allows displaying and interacting with the actual desktop which runs remotely on a computer (or in a virtual machine on a computer) in a shared services environment. The desktop is connected to the thin client via a network connection through which the desktop's content is presented on the thin client's monitor, and through which a user's interactions are mediated back to the desktop such as mouse or keyboard interactions.”  	Thus interacting with the remote desktop of a virtual machine means at least starting and stopping certain computing processes that are either in the background or foreground.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton, Balachandreswaran, Kwon, and Kurabayashi with Graupner so that the image being overlaid is the image of a desktop of a remote operating system residing within a remote virtual machine.  This allows the user to not only see a remote desktop but also interact with it thereby allowing the augmented reality options to be increased.  Harrington already discloses displaying web browser and allowing some interacting with the web page, but using Graupner, now the user can interact with desktops as well, which tremendously increases the versatility of Harrington.
43.	Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Balachandreswaran in view of Kwon in view of Kurabayashi in view of Graupner and further in view of Ghaly et al. (U.S. Patent Application Publication No. 2017/0287221 A1).
44.	Regarding Claim 10 (Currently amended), while not explicitly disclosed by the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi, Graupner discloses a virtual desktop session (col. 1, lines 47-59 reciting “For example, users may use thin clients to interact with their remote desktops. "Thin client" is a device that provides an interaction capability of a user with a desktop system. A thin client includes a small computer with peripherals such as monitor, keyboard, mouse and other interfaces. The thin client runs software that allows displaying and interacting with the actual desktop which runs remotely on a computer (or in a virtual machine on a computer) in a shared services environment. The desktop is connected to the thin client via a network connection through which the desktop's content is presented on the thin client's monitor, and through which a user's interactions are mediated back to the desktop such as mouse or keyboard interactions.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton, Balachandreswaran, Kwon, and Kurabayashi with Graupner so that the image being overlaid is the image of a desktop of a remote operating system residing within a remote virtual machine.  This allows the user to not only see a remote desktop but also interact with it thereby allowing the augmented reality options to be increased.  Harrington already discloses displaying web browser and allowing some interacting with the web page, but using Graupner
, now the user can interact with desktops as well, which tremendously increases the versatility of Harrington.
	While the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi, and Graupner does not explicitly disclose, Ghaly discloses The method of claim 1, wherein user session recording is used to record both a virtual desktop session screen and the shared augmented reality experience, either separately or simultaneously. (paragraph [0018] reciting “The mobile computing device 100 may be configured to capture an augmented-reality image 116 of the physical space 106. The augmented-reality image 116 may include a combination of real-world objects, such as the cube 110, and virtual objects, such as the virtual truck 114 and the current pose cue 118. The augmented-reality image is analogous to a conventional digital photograph in that it records the view of a camera at a particular moment in time and allows a user to review that recorded view at any subsequent time. However, unlike a conventional photograph that only includes the real-world objects imaged by the camera at the time of capture, the augmented-reality image also records the virtual objects that were admixed with the real-world objects at the time of capture. The augmented-reality image may be saved in any suitable format for subsequent playback on mobile computing device 100 and/or another computing device. For example, the augmented-reality image may be sent via a computer network to a cloud storage location.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton, Balachandreswaran, Kwon, and Kurabayashi with Ghaly so that the benefit of playback of both physical and virtual objects are shown.  The recording is of both virtual and physical thus the recording includes simultaneously recording of the virtual desktop augmented onto the viewer’s display screen.
45.	Regarding Claim 20 (Currently amended), while not explicitly disclosed by the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi, Graupner discloses a virtual desktop session (col. 1, lines 47-59 reciting “For example, users may use thin clients to interact with their remote desktops. "Thin client" is a device that provides an interaction capability of a user with a desktop system. A thin client includes a small computer with peripherals such as monitor, keyboard, mouse and other interfaces. The thin client runs software that allows displaying and interacting with the actual desktop which runs remotely on a computer (or in a virtual machine on a computer) in a shared services environment. The desktop is connected to the thin client via a network connection through which the desktop's content is presented on the thin client's monitor, and through which a user's interactions are mediated back to the desktop such as mouse or keyboard interactions.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton and Kwon with Graupner so that the image being overlaid is the image of a desktop of a remote operating system residing within a remote virtual machine.  This allows the user to not only see a remote desktop but also interact with it thereby allowing the augmented reality options to be increased.  Harrington already discloses displaying web browser and allowing some interacting with the web page, but using Graupner, now the user can interact with desktops as well, which tremendously increases the versatility of Harrington.
	While the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi, and Graupner does not explicitly disclose, Ghaly discloses The non-transitory computer readable medium of claim 11, wherein user session recording is used to record both a virtual desktop session screen and the shared augmented reality experience, either separately or simultaneously. (paragraph [0018] reciting “The mobile computing device 100 may be configured to capture an augmented-reality image 116 of the physical space 106. The augmented-reality image 116 may include a combination of real-world objects, such as the cube 110, and virtual objects, such as the virtual truck 114 and the current pose cue 118. The augmented-reality image is analogous to a conventional digital photograph in that it records the view of a camera at a particular moment in time and allows a user to review that recorded view at any subsequent time. However, unlike a conventional photograph that only includes the real-world objects imaged by the camera at the time of capture, the augmented-reality image also records the virtual objects that were admixed with the real-world objects at the time of capture. The augmented-reality image may be saved in any suitable format for subsequent playback on mobile computing device 100 and/or another computing device. For example, the augmented-reality image may be sent via a computer network to a cloud storage location.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton and Kwon with Ghaly so that the benefit of playback of both physical and virtual objects are shown.  The recording is of both virtual and physical thus the recording includes simultaneously recording of the virtual desktop augmented onto the viewer’s display screen.
46.	Regarding Claim 30 (Currently amended), while not explicitly disclosed by the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi, Graupner discloses a virtual desktop session (col. 1, lines 47-59 reciting “For example, users may use thin clients to interact with their remote desktops. "Thin client" is a device that provides an interaction capability of a user with a desktop system. A thin client includes a small computer with peripherals such as monitor, keyboard, mouse and other interfaces. The thin client runs software that allows displaying and interacting with the actual desktop which runs remotely on a computer (or in a virtual machine on a computer) in a shared services environment. The desktop is connected to the thin client via a network connection through which the desktop's content is presented on the thin client's monitor, and through which a user's interactions are mediated back to the desktop such as mouse or keyboard interactions.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton and Kwon with Graupner so that the image being overlaid is the image of a desktop of a remote operating system residing within a remote virtual machine.  This allows the user to not only see a remote desktop but also interact with it thereby allowing the augmented reality options to be increased.  Harrington already discloses displaying web browser and allowing some interacting with the web page, but using Graupner, now the user can interact with desktops as well, which tremendously increases the versatility of Harrington.
	While the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi, and Graupner does not explicitly disclose, Ghaly discloses The computer system of claim 21, wherein user session recording is used to record both a virtual desktop session screen and the shared augmented reality experience, either separately or simultaneously. (paragraph [0018] reciting “The mobile computing device 100 may be configured to capture an augmented-reality image 116 of the physical space 106. The augmented-reality image 116 may include a combination of real-world objects, such as the cube 110, and virtual objects, such as the virtual truck 114 and the current pose cue 118. The augmented-reality image is analogous to a conventional digital photograph in that it records the view of a camera at a particular moment in time and allows a user to review that recorded view at any subsequent time. However, unlike a conventional photograph that only includes the real-world objects imaged by the camera at the time of capture, the augmented-reality image also records the virtual objects that were admixed with the real-world objects at the time of capture. The augmented-reality image may be saved in any suitable format for subsequent playback on mobile computing device 100 and/or another computing device. For example, the augmented-reality image may be sent via a computer network to a cloud storage location.”)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrginton and Kwon with Ghaly so that the benefit of playback of both physical and virtual objects are shown.  The recording is of both virtual and physical thus the recording includes simultaneously recording of the virtual desktop augmented onto the viewer’s display screen.
47.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Balachandreswaran, in view of Kwon, in view of Kurabayashi, in view of Dominic Mallinson (U.S. Patent Application Publication No. 2018/0095542 A1), and further in view of Russell Speight VanBlon et al. (U.S. Patent Application Publication No. 2018/0343179).
48.	Regarding Claim 31 (Currently amended), while the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi does not explicitly disclose, Mallinson discloses The method of claim 1, further comprising receiving input from the first client device indicating that the first artifact in the one or more first images is to be augmented (paragraph [0011] reciting “In yet another implementation, a method is disclosed. The method includes identifying one or more real-world objects in a physical space in which a user wearing a head mounted display (HMD), is operating. The HMD is configured to present a list of the one or more real-world objects that are detected in the physical space, on the display screen of the HMD during rendering of the images from the VR space. Selection of a real-world object from the list for user interaction is detected. In response to the selection, a position of the real-world object in relation to a field of view of the HMD worn by the user is determined. An image of a VR object that is mapped to the real-world object selected for user interaction is presented in the VR space currently rendering on the display screen of the HMD, when the real-world object selected is in the field of view of the HMD.”) 
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi with Mallinson so that the paper object can also be selected instead of being determined by the system.  This is a beneficial modification as it allows the user to select a paper or other real objects to be overlaid with corresponding 3D augmented virtual images.  When the user is looking somewhere else, it makes sense to select another object to have important data overlaid on it so the user can see it through the HMD.  This increase the ease of use of viewing important content through the HMD.
	While the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi, and Mallinson does not explicitly disclose, VanBlon discloses with a virtual desktop. (paragraph [0064] reciting “During a remote desktop session, the remote device 170 enables the local device 110 to view the screen or desktop of the remote device 170. The remote desktop session can be started on a remote asset with ("attended") or without ("unattended") operator intervention. …”  Thus the remote desktop screen view can be overlaid at the selected object as disclosed in Mallinson.)
	It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Harrington, Balachandreswaran, Kwon, Kurabayashi, and Mallinson with VanBlon so that a remote desktop can be overlaid on a local device and at a location disclosed in Mallinson.  This is a beneficial modification since it allows the user to view a remote desktop content such as webpage content as disclosed in Harrington and other additional contents in addition to the webpages.  This beneficially gives the viewer more variety of data to view.
Response to Arguments
49.	Applicant’s arguments, see Remarks, filed 1/10/2019, with respect to the rejection(s) of claim(s) 1-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balachandreswaran which discloses a plurality of head mounted devices being worn by a plurality of users.  
50.  On page 11 of the Remarks, Applicants argue that the combination of Harrington, Kwon, and Kurabayashi does not teach, suggest, or otherwise render obvious augmenting, by the computing device, the one or more first images by inserting the screen buffer onto the first artifact, resulting in one or more first augmented images, augmenting, by the computing device, the one or more second images by inserting the screen buffer onto the second artifact, resulting in one or more second augmented images, and providing, by the computing device, the one or more first augmented images to the first client device over the network and the one or more second augmented images to the second client device over the network in order to provide users of the first client device and the second client device with a shared augmented reality experience without providing further arguments or proof.  In response, Examiner disagrees with this conclusory statement and cites to the claim rejections to support the argument that augmenting, by the computing device, the one or more first images by inserting the screen buffer onto the first artifact, resulting in one or more first augmented images, augmenting, by the computing device, the one or more second images by inserting the screen buffer onto the second artifact, resulting in one or more second augmented images, and providing, by the computing device, the one or more first augmented images to the first client device over the network and the one or more second augmented images to the second client device over the network in order to provide users of the first client device and the second client device with a shared augmented reality experience are disclosed by the combination of Harrington, Balachandreswaran, Kwon, and Kurabayashi.  
51.	Furthermore, Applicants argue on page 11 that the previously cited references fail to disclose multiple devices in a shared augmented reality where the same screen buffer is present on different artifacts augmented on different head set display screens. The teachings of Harrington can be applied to a plurality of devices as disclosed in Balachandreswaran and also the teachings of Kwon disclose that the remote screen can be transmitted to a remote thin client terminal 120.  Kwon further states in paragraph [0033] that a thin client terminal may be at least one of a mobile terminal or tablet personal computer (PC).  Therefore, Kwon clearly discloses that the remote screen can be transmitted to not just a single thin client but also to two or more thin client terminals.  Therefore, Harrington modified by Balachandreswaran and Kwon can have each of a multiple of head sets behaving in augmenting different reference items with the same screen buffer.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611